Dissenting Opinion by
Mb. Justice Bell:
The power to make laws is constitutionally vested in the Legislature and in it alone. This legislative power to make laws, can neither be delegated nor abdicated nor abrogated. In Archbishop O’Hara’s Appeal, 389 Pa. 35, 131 A. 2d 587, the Court said (page 47) : “A fundamental principle of our constitutional law is that the power conferred upon a legislature to make laws cannot be delegated by that branch of government to any other body or authority: Cooley’s Constitutional Limitations, p. 224 (8th ed.); United States v. Shreveport Grain & Elevator Co., 287 U. S. 77, 53 S. Ct. 42; Baldwin Township Annexation Case, 305 Pa. 490, 158 A. 272; American Baseball Club v. Phila., 312 Pa. 311, 167 A. 891; Holgate Bros. v. Bashore, 331 Pa. 255, 200 A. 672; Bell Telephone Co. of Penna. v. Driscoll, 343 Pa. 109, 21 A. 2d 912; Kel*13lerman v. Philadelphia, 139 Pa. Superior Ct. 569, 13 A. 2d 84.”
However, the Legislature in enacting a statute can give an administrative body or agency* a discretionary and administrative power, provided it prescribes definite, reasonable and lawful standards to guide, limit and govern the agency’s power: Dauphin Deposit Trust Co. v. Myers, 388 Pa. 444, 130 A. 2d 686. This restrictive limitation is a fundamental and an absolutely essential requisite if our American System of Constitutional Government is to be preserved.
The Water Obstruction Act of June 25, 1913, P. L. 555, as amended by the' Act of May 6, 1937, P. L. 559, created a Water and Power Resources Board for the regulation of dams and water obstructions in all streams or bodies of water wholly or partly within the Commonwealth, except the tidal waters of the Delaware River and of its navigable tributaries. Section 2 as amended prohibits the construction of any dam or any other water obstruction, or the changing or diminishing the course, current or cross section of any stream or body of water without the consent or permit of the Board after written application thereto. The key section, so far as the instant ease is concerned, is §4 which provides: “The commission shall have power to grant or withhold such consent or permit, or may . . . make a part of said consent or permit such conditions, regulations and restrictions as may be deemed by it advisable.” If this section is considered alone the Act is indubitably unconstitutional.
Section 5 as amended provides: “. . . If the board shall determine that such dam or water obstruction is unsafe or needs repair, alteration or change in its structure or location, or should be removed as being *14unsafe and not susceptible of repair, or for any reason is derogatory to tbe regimen of the stream” the Board may order the owner to make repairs, etc. Section 5 as amended further provides that it was the Legislative intent to include all types of water obstructions no matter when constructed, and all changes in the course, current or cross section of any stream or body of water irrespective of whether such obstructions or changes be temporary or permanent.
Section 6 of the Act of 1913 provides: “If the condition of any dam or other water obstruction be so dangerous to the public safety as not to permit of the giving of the notice, hereinbefore provided, to the owner or owners of such obstruction, to remove such dangerous condition, the commission [now a board] shall have power to remedy such condition by repair, removal, or otherwise, and may recover the cost and expense thereof from the owner or owners as debts are now by law recoverable.”
The bill of complaint of the Water and Power Resources Board averred that defendant had increased the height of a pre-existing water obstruction or dam 17 inches in a natural non-navigable water stream which flowed through defendant’s land, without obtaining the consent or permit of the board, and prayed for its removal. The complaint did not aver that the dam or the additional water obstruction of 17 inches was unsafe or in need of repairs or was dangerous to the public safety. Upon this record the lower Court correctly sustained defendant’s preliminary objections.
The object or purpose of the Act is not mentioned. Was it intended to protect the lives and/or the property of upper and /or lower riparian owners, or to protect the fish life in the stream, or to conserve the water of the stream, or to prevent floods, or was it to give the board power to remedy, repair or remove or *15cause to be remedied, repaired or removed water obstructions or changes in the course of bodies of water where the dam or obstruction was unsafe or in need of repair or the conditions were dangerous to the public safety, or was there some other undisclosed private or public purpose?
Section 4 specifically authorizes the commission (now the board) to grant or withhold its consent or permit or to impose conditions, regulations and restrictions as the board may deem advisable. If this is the test or standard which is prescribed by the Legislature, no definite reasonable and lawful standards are established to guide, limit and govern the board’s power or consent, and the Act of 1913 as amended by the Act of 1937 is we repeat clearly, undoubtedly and unquestionably unconstitutional! (See infra.) If, on the other hand, the Act of 1913 and the Amendment of 1937 construed together and in their entirety, can be interpreted to give the board power to (1) require the repair or removal of water obstructions or dams which are in need of repair or are otherwise unsafe, and (2) prohibit changes in the course of bodies of water tohich are dangerous to the public safety, the Acts as thus construed would be within the inherent police power of the State and would be a wise and constitutional delegation of power.
The question of the extent of the power or authority of the board is the real problem in this case and the crucial point on which we differ. The same question was posed in the case of Delaware River Port Authority v. Pennsylvania Public Utility Commission, 393 Pa. 639, 145 A. 2d 172. Mr. Justice Benjamin R. Jones thus answered the question in that case:
“Initially, the power of the Commission to allocate costs in highway-rail crossing situations must be con*16sidered. In so doing we must bear in mind that the Commission’s authority must either arise from the express words of the statute or by strong and necessary implication therefrom. As President Judge Rhodes aptly said in West Penn Railways Company v. Pennsylvania Public Utility Commission, 135 Pa. Superior Ct. 89, 99, 4 A. 2d 545: ‘The area of administrative activity is not boundless; the. commission’s power is statutory; and the legislative grant of power to act in any particular case must be clear (Day v. Public Service Commission et al., 312 Pa. 381, 384, 167 A. 565).’ ”
That standard is particularly pertinent in the instant case and if we apply it, we must necessarily reach the conclusion that the board does not and cannot possess the unlimited and unfettered power it attempts to here exercise, for to so hold would make the entire Act and Amendment unconstitutional. Whenever an Act is reasonably susceptible of two interpretations, under one of which it would be constitutional and under the other unconstitutional, the Court will adopt the interpretation which malms the Act constitutional: Evans v. Norriton Township Municipal Authority, 370 Pa. 150, 87 A. 2d 474; Tranter v. Allegheny County Authority, 316 Pa. 65, 173 A. 289; Fidelity-Philadelphia Trust Co. v. Hines, 337 Pa. 48, 10 A. 2d 553; Carr v. Aetna A. & L. Co., 263 Pa. 87, 106 A. 107.
The majority opinion, instead of applying the above mentioned test pertaining to (1) the extent of power and (2) the construction of an Act when it is reasonably susceptible of two meanings, has applied the familiar principle that an Act of Assembly is presumed to be constitutional and will be declared void only when it violates the Constitution clearly, palpably and plainly: Evans v. Norriton Township Municipal Authority, 370 Pa., supra; Tranter v. Allegheny County Authority, 316 Pa., supra. However, this test was *17never intended to'permit- a violation, or even a Tittle violation of the Constitution. It'may be pertinent to ask, -what is often overlooked — which is more important, -the Constitution or an Act of the -Legislature? The answer is easy — the use; misuse, abuse or misapplication of a test or standard cannot validate an unconstitutional-Act,' nor raise an Act Of the Legislature above the Constitution.- •
The majority opinion says that the board’s authority to act “is circumscribed by a definite standard'. . . (1) does the proposed construction . . ., create a situation involving, a potentiality of danger-- either to -life or property .and (2) does the existing obstruction or will-the new obstruction change or divert ¡the natural course of the stream or river?” - While this second standard would be clearly unconstitutional, there is no word or sentence in-the Act .directing or setting, up this standard. On the contrary the majority’s second standard is absolutely contrary to the specific language of Section.4 of the Act of 1913 (and its Amendment) .since the administrative board is therein clearly and expressly given- authority to consent or to -refuse to consent to the change or diversion of the natural course of the stream or river wherever in their unfettered discretion they deem.it advisable. We have hereinbefore expressed-the opinion that; supervision and control over obstructions; or dams which are unsafe and over -changes in -streams which-make .them dangerous to the public safety would be constitutional. However,,* we repeat, the Acts cannot possibly be stretched to prohibit any obstructions however slight or any changes in. streams ,or -rivers however slight for the reason that such a delegation of unlimited,and unrestricted power at the caprice of a board would be a clear violation of the centuries old rights of private property which are guaranteed by our Constitutions.
*18Our Constitutional Form and System of Government becomes a mirage when Courts unwittingly sustain statutes which delegate to an administrative body unrestricted power to make rules and regulations which have the effect of law and which at their uncontrolled whim or discretion can whittle away or destroy the fundamental rights of liberty and of private property which are guaranteed by our Federal* and State** Constitutions.
For over a century it has been the proud boast of our nation that “ours is a government of laws and not of men”, although in recent years this boast often has a hollow ring. What is meant by a government of laws and not of man? A government of laws is easily understood. The laws are written and apply to everyone, irrespective of the wishes of any public official or administrative body which administers them. A government of men means that the present temporary members of an administrative body (often aptly called Bureaucrats) may make regulations at their whim or caprice which have the force and effect of law and may be changed at will by themselves or their successors. These administrative bodies have so mushroomed in the last 20 years and their claimed jurisdiction and power have become so widespread and omnipotent, that the American people — beset by worries, doubts and fears caused by the kaleidoscopic changes in all phases of our life in this war-tormented world — seem unable to realize that our American System of Government is being rapidly eroded and our Constitutional Liberties constantly curtailed.
Plaintiff’s pleadings and record disclose no authority or justification for its order of removal. I would *19modify the order of the Court below which sustained defendant’s preliminary objections to the injunctive relief sought by the Water and Power Resources Board, by giving the board leave to amend its pleadings, if it so desired.

 Often called alphabetical agencies.


 U. S. Const., Amend. V, Amend. XIV.


 Constitution of Penna., Art. I, §1 and §10.